Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3-15 and 18-23 are pending as of the reply and amendments filed on 10/22/21. Claims 1-2 and 16-17 have been canceled. Claims 3-15 are currently withdrawn from examination due to the restriction requirement. Claims 18-23 are currently under examination. 
The substitute specification filed 10/22/21 to account for translation errors is accepted. 
Claims 18-21 and 23 were previously rejected under 103 as being unpatentable over Mock-Cho, KR 1020120079003. In view of the amendments, this rejection over claims 18, 21, and 23 is withdrawn. However, Applicants’ arguments will be addressed inasmuch as the rejection stands over claim 19. 

Applicants have summarized Mock-Cho as relating to the use of a phloroglucinol active agent for treating somnipathy in which side effects are not observed. Applicants have argued Mock-Cho fails to identify phloroglucinol as playing any particular role in alleviating side effects caused by the long-term administration of agonists such as zolpidem, and thus a person of ordinary skill in the art would not find any teaching or suggestion to use phloroglucinol with any reasonable expectation of success in mitigating the observed side effects from the long term administration of agonists of the benzodiazepine binding site of GABA-A receptor.



Applicants have referred to Fig. 9 of the instant application, which demonstrates the administration of phloroglucinol unexpectedly alleviates side effects caused by a GABA-A receptor agonist, which is also administered to the patient because the agonist is effective in the treatment. 

Applicants’ arguments are not found fully persuasive. Fig. 9 has been considered, and the examiner agrees that Fig. 9 shows the combined administration of phloroglucinol and zolpidem reduces the increase in sleep latency associated with zolpidem administration at day 21, however, claim 19 doesn’t recite the subject to be concurrently treated with a GABA-A 

Applicants have argued Mock-Cho doesn’t teach or suggest the combined administration of phloroglucinol with an agonist such as Z-drugs which includes zolpidem, zopiclone, and zaleplon, would be effective to mitigate the observed side effects associated with intake of Z-drugs. Applicants have asserted the present application thus relates to the co-administration of phloroglucinol, which alone doesn’t exhibit sufficient effect, with an agonist at the benzodiazepine GABA-A receptor binding site, which exhibited significant improvement with respect to drug intolerance and adverse effects that occur with Z-drugs alone. Applicants have also submitted the present application demonstrates the combination leads to a reduction in the amount of Z-drugs required to show an equivalent effect to that of the convention dose and administration of Z-drugs. 

As discussed earlier, the examiner finds the evidence shown in Fig. 9 for the combined administration of phloroglucinol and a benzodiazepine binding site GABA-A receptor agonist to be persuasive with respect to claims that require the administration of both agents for treatment. However, claim 19 doesn’t require administration of both phloroglucinol and a benzodiazepine binding site GABA-A receptor agonist, and as such the 103 rejection over this claim is maintained, for reasons of record as well as those discussed. 

Claim 22 was previously rejected under 103 as being unpatentable over Mock-Cho in view of Ambien Presc. Inf. As this claim depends from claim 18, and the 103 rejection over claim 18 is withdrawn in consideration of Applicants’ evidence shown in Fig. 9 and the amendments to the claims, the 103 rejection over claim 22 is also withdrawn.
Claims 18-23 were examined. Claims 18 and 21-23 are allowed. Claim 19 is rejected. Claim 20 is objected to. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock-Cho et. al., KR 1020120079003, publ. 7/11/2012, cited in an IDS.
The claim is drawn to treatment of a somnipathy comprising administering a pharmaceutical composition comprising phloroglucinol as an active ingredient to a patient who has tolerance to or suffers from side effects of the elected agonist at the benzodiazepine binding site of the GABA-A receptor, zolpidem. 
Mock-Cho et. al. teaches a composition having phloroglucinol or a phlorotannin as an active ingredient as an antianxiety, anti-convulsant, insomnia treating medicament (see Title of invention & Abstract). The composition comprising phloroglucinol or a phlorotannin as an active ingredient is taught to be safe and not induce side effects (Abstract; p. 5 of 60, see para under Effects of the Invention). Mock-Cho teaches phloroglucinol to have affinity for the GABA-A benzodiazepine receptor (see p. 3 of 60, Technical Field). Mock-Cho teaches many people experience somnipathy and insomnia which are treated with benzodiazepine series drugs, however, long term usage of these drugs can result in tolerance or dependability (p. 3 of 60, Background Art). Mock-Cho specifically includes diazepam and zolpidem as GABA-A receptor 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject having a somnipathy, such as insomnia, comprising administering a pharmaceutical composition comprising phloroglucinol to a subject in need thereof, wherein the subject has developed tolerance or has suffered from a side effect of the elected agonist at the benzodiazepine binding site of the GABA-A receptor, zolpidem, in view of the teachings of Mock-Cho. Mock-Cho teaches a pharmaceutical composition comprising a phlorotannin or phloroglucinol for treating anxiety, convulsions, or insomnia, and additionally teaches this treatment to be safe and free of side effects. Mock-Cho further teaches insomnia to also be treated with other GABA-A agonists, including diazepam and zolpidem, however, these agents are associated with side effects and the development of tolerance or dependence after long-term usage. As phloroglucinol is taught to be useful for treating insomnia, one of ordinary skill in the art would have been motivated to have treated a subject who suffers from a side effect of zolpidem, such as tolerance after long-term usage, comprising administering a pharmaceutical composition comprising phloroglucinol as an active agent, for the advantages taught by Mock-Cho, with a reasonable expectation of success. 

Claim Objection
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 18-23 were examined. Claims 18 and 21-23 are allowed. Claim 19 is rejected. Claim 20 is objected to. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627